Exhibit 10.7

GALILEO CONTRACT NO. 0180977-00

SERVICES AGREEMENT

This Services Agreement (this “Agreement”) is made this 6th day of June, 2005
(the “Effective Date”) by and between GALILEO INTERNATIONAL, L.L.C., a limited
liability company organized under the laws of the State of Delaware U.S.A., with
offices located at 7 Sylvan Way, Parsippany, New Jersey 07054 U.S.A. (“Galileo
International”), GALILEO NEDERLAND BV, a company incorporated in The Netherlands
and having its registered office at Neptunusstraat 35, 2132JA Hoofddorp, The
Netherlands (“Galileo Nederland”), and INTERNET TRAVEL TECHNOLOGY, INC., a
corporation organized under the laws of the State of Nevada, with offices at One
Harbor Drive, Floor 3; Sausalito, CA 94965 (“Customer”).

1.             DEFINITIONS. The following capitalized terms used in this
Agreement shall have the meanings ascribed to them below. Additional terms
applicable to specific services provided hereunder shall be defined in the
particular schedule attached hereto that sets forth the terms and conditions
applicable to such services.

“Anniversary Period” means each consecutive twelve-month period hereunder,
commencing from the Contract Effective Date (as defined in Section 9.1).

“Basic Booking Product” means a level of participation in a System under which,
at the option of an air carrier, Galileo provides limited functionality.

“CRS Services” means the definition set forth in Section 2.1.

“Documentation” means all operator and user manuals, operating procedures,
instructions, guidelines and other materials provided by Galileo to Customer
under this Agreement, including in electronic format.

“Galileo” means Galileo International in North America and Galileo Nederland in
all regions of the world except North America.

“Guaranteed Payment Feature” means, with respect to air carriers, that the air
carrier does not issue tickets, paper or electronic, but instead issues travel
authority by way of a ticketless transaction within its host reservation system.

“Hardware” means all hardware (i.e., all equipment; circuits and GTIDS) provided
by Galileo under Schedule 2.1 hereto.

“Location” means the premises at which Galileo provides CRS Services to
Customer.

“Segment” means a reservation that meets all of the following criteria and is
made for the services of an air, car, hotel, cruise or tour vendor that
participates in a System at a full service level:

·                    is made by Customer directly via a System

·                    results in a full service participation fee payable by the
vendor to Galileo International, Inc. or any of its subsidiaries (“Participation
Fee”)

·                    is not speculative, duplicative, fictitious or made solely
for the purpose of achieving productivity-based. booking objectives

·                    is not a passive air, car, hotel, cruise or tour booking

·                    with respect to a cruise or tour booking, has been made via
LeisureShopper® (U.S. only), including Galileo® e- Cruise, but excluding cruise
bookings made via Galileo CruiseSM


--------------------------------------------------------------------------------




 

·                    with respect to air bookings, a valid ticket or other
approved document has been produced in connection with the booking

·                    with respect to an Internet booking, (a) has been made
through a pseudo city code included under this Agreement; and (b) has not been
made via e-Agent, other than a Galileo e-Cruise booking as identified above

For purposes of this definition “full service level” means the highest base
level of participation in the particular System offered to the vendor, and
specifically excludes air carriers that utilize the Basic Booking Product and/or
Guaranteed Payment Feature. All calculations of Segments under this Agreement
will be based solely on Galileo’s records, and cancellations will be deducted
from total Segments in all calculations. Further, each Segment made by Customer
using LeisureShopper (U.S only) will constitute three Segments. Galileo reserves
the right to modify this definition from time to time upon the introduction of
new or revised vendor participant offerings.

“Services” means the CRS Services, support and any other products or services
provided to Customer by Galileo under this Agreement.

“Software” means all software provided by Galileo under this Agreement.

“System” means a system of computer hardware and software operated by or for
Galileo (as amended and updated from time to time during the term of this
Agreement), including the Galileo® and Apollo® computerized reservations systems
(“CRSs”), which processes data to provide air, car, hotel, tour, cruise and
other level-related reservations and services, including air ticketing services.

“Territory” means the countries of the United States, China, Malaysia, the
Philippines and any other country agreed by the parties in writing.

2.             PROVISION OF SERVICES.

2.1           CRS Services. Customer has requested and, pursuant to the terms
and conditions of this Agreement, Galileo, by itself or through its subsidiaries
or affiliates, will provide to Customer within the Territory the hardware,
software and System access set forth in Schedule 2.1 (“CRS Services”). At
Customer’s request and upon Galileo’s approval, Galileo will deliver and install
the Hardware and provide access to the Systems as set forth in Schedule 2.1.
Hardware will be provided only after the Customer has, at its own expense, made
any construction, wiring or other modifications necessary to install and connect
the CRS Services and has otherwise complied with the requirements set forth in
Schedule 2.1.

2.2           Other Services. Galileo, or any of its subsidiaries or affiliates
wider the common control of Cendant Travel Distribution Services Group, Inc.,
may provide other services to Customer within the Territory upon Customer’s
request, the terms of which will be mutually agreed by the parties and set forth
in writing in a schedule to be attached hereto.

3.             CHARGES.

3.1           All payments due hereunder will be paid within thirty (30) days of
the reconciliation statement or invoice date, as applicable. Customer shall
remit payment for all fees/charges due hereunder by bank wire transfer to the
account specified by Galileo from time to time. At the same time that Customer
wires its payment to Galileo, Customer shall also fax to Galileo, at the fax
number designated by Galileo from time to time, a written statement that
includes the following remittance information: Customer name and the date and
amount of the wire transfer. Customer will reimburse Galileo for all taxes and
other governmental assessments incurred in the provision of Services by Galileo
(excluding any tax or other governmental assessment levied upon or measured by
the net income of Galileo). Past due balances will accrue interest at the rate
of 11/2% per month compounded or the maximum rate permitted by law, whichever is
less. Payments returned for insufficient funds or any other reason will be
assessed Galileo’s current fee therefor.

2


--------------------------------------------------------------------------------




 

3.2           All communications concerning disputed invoiced amounts must be
made in writing and received by Galileo within 60 days of invoice date to
Galileo International, ATTN: Billing Department, 7 Sylvan Way, Parsippany, New
Jersey 07054. Any invoice not disputed as specified herein within such 60-day
period will be conclusively deemed correct. Customer shall be liable for and
agrees to reimburse Galileo for all costs incurred by Galileo to collect any
past due amounts which have accrued under the Agreement.

3.3           All charges are subject to change; provided, however, any
increases of existing charges will not exceed 10% per calendar year. Galileo
reserves the right to charge Customer for new Services and for Services that are
currently provided at no charge; provided, however, Galileo may not charge
Customer for Services that are expressly waived under this Agreement.

3.4           Unless otherwise stated, all dollar amounts specified herein are
in United States Dollars and all payments made hereunder will be made in United
States Dollars.

4.             FINANCIAL INCENTIVES

4.1           Signing Bonus. Galileo shall pay to Customer the amount of
$50,000.00 (“Signing Bonus”) within sixty (60) days of the execution of this
Agreement by both parties.

4.2           Productivity Program. Galileo will provide Customer segment
incentives in amounts determined pursuant to the terms and conditions of this
Section (“Productivity Program”).

(a)           Each month, Galileo will calculate the total number of Segments
made by Customer within the Territory during the prior month. For each Segment
made, Galileo will credit Subscriber the amount of $1.65 (“Segment Incentive”).

(b)           Within sixty (60) days of the end of each Anniversary Period,
Galileo will calculate the total number of Segments made by Customer within the
Territory during the period (“Total Segments”). If Total Segments are greater
than 300,000, then Galileo shall pay to Customer for each Segment made as
specified in the left-hand column below an amount equal to the corresponding
additional segment incentive (“Additional Segment Incentive”) set forth in the
right-hand column below.

Total Segments Ranges

 

Additional Segment Incentive

 

 

 

 

 

300,001 – 500,000

 

$

0.15

 

500,001 or more

 

$

0.30

 

 

Galileo Cruise bookings shall be included in calculating Total Segments under
this Section 4.l(b), Section 4.1(c) and Section 4.3 below, but in no event will
any segment incentive or other financial incentive be paid for Galileo Cruise
bookings.

(c)           If at any time during the term of this Agreement Customer achieves
the Segment hurdles specified below, then Galileo shall pay to Customer the
corresponding one-time lump sum payment set forth below, within sixty (60) days
of Customer achieving each such Segment hurdle:

Segment Hurdle

 

Lump Sum Payment

 

 

 

 

 

600,000

 

$

100,000.00

 

700,000

 

$

50,000.00

 

800,000

 

$

50,000.00

 

 

4.2           On a monthly basis, Galileo will prepare a reconciliation
statement that will identify all charges incurred by Customer under this
Agreement (“Total Charges”) and the total Segment Incentives earned (“Total
Incentives”) for the prior month. If the Total Incentives exceeds the Total
Charges, Galileo will pay the difference to Customer; if the Total Charges
exceed the Total Incentives, Customer will pay the difference to Galileo. All
payments due hereunder will be paid within 30 days of the reconciliation
statement date.

3


--------------------------------------------------------------------------------




 

4.3           If Total Segments in any Anniversary Period equals less than
240,000, then Customer shall pay to Galileo an amount equal to $0.50 (“Shortfall
Fee”) multiplied by the difference between 240,000 and Total Segments; provided,
however, (i) notwithstanding anything to the contrary, Customer shall have no
further obligation for any Shortfall Fees hereunder once Customer has made
1,200,000 Segments within the Territory during the term of this Agreement,
commencing from the Contract Effective Date (the “Shortfall Segment Goal”).
Solely in connection with the first Anniversary Period, Total Segments will be
doubled (“Doubled Total Segments”) for purposes of determining whether any
Shortfall Fees are due under this Section 4.3, and such Doubled Total Segments
will be applied toward the Shortfall Segment Goal. For example, if Total
Segments in the first Anniversary Period equals 200,000, then Doubled Total
Segments equals 400,000. Since Doubled Total Segments are greater than 240,000,
Customer shall not have any obligation for Shortfall Fees in the first
Anniversary Period, and the 400,000 Doubled Total Segments shall be applied
toward the Shortfall Segment Goal.

4.4           In the event that, as a result of cancellations, Customer’s total
number of Segments during a month is negative, then Customer will pay to Galileo
an amount equal to the Segment Incentive multiplied by such quantity of negative
Segments, and the result thereof shall be added to the Total Charges. Galileo
may elect to offset a portion or all of the financial incentives to be paid by
Galileo to Customer hereunder by any amounts with respect to which monies are
due by Customer under any agreement between Customer and Galileo or any of
Galileo’s parents, subsidiaries or affiliates.

5.             MATERIAL REVENUE CHANGE.

5.1           In the event of any change to the Participation Fee, which would
result in an annualized average booking fee revenue decrease of 10% or more
(“Fee Change”), the parties will use best efforts to negotiate appropriate
modifications to the terms of this Agreement. Galileo will notify Customer of
the Fee Change and the effective date of the Fee Change (“Fee Change Effective
Date”), and the parties shall, within 90 days of the date of Galileo’s notice,
execute an amendment to this Agreement evidencing the modifications. The parties
acknowledge that the modifications shall become effective as of the Fee Change
Effective Date, unless otherwise mutually agreed upon.

5.2           Galileo may suspend all financial incentive payments under this
Agreement and Customer may suspend its payment of the charges hereunder from the
Fee Change Effective Date until the effective date of the aforementioned
amendment or expiration of the 90-day notice period, whichever first occurs. If
the parties are unable to reach agreement within such 90-day period, then
(i) commencing on the Fee Change Effective Date and continuing thereafter for
the term of this Agreement, Galileo may reduce the financial incentives under
this Agreement by the amount of the Fee Change; and (ii) either party may
terminate this Agreement for convenience, whereby neither party will be further
obligated hereunder, except that (x) Galileo will pay Customer any financial
incentive payments that were suspended, subject to an adjustment equivalent to
the Fee Change; and (y) Customer will pay all charges that accrued prior to the
termination, including any Shortfall Fees for the then-current Anniversary
Period, based on an annualized accounting of the Segments made by Customer
during such partial Anniversary Period.

5.3           Notwithstanding the terms of the preceding paragraph, Galileo may,
at any time prior to execution of an amendment as contemplated in Section 5.1
above, or termination of this Agreement as described In Section 5.2 above,
withdraw its request to negotiate the terms of this Agreement, in which case all
terms of this Agreement shall remain in full force and effect.

6.             OWNERSHIP OF PROPRIETARY DATA AND SOFTWARE; USE OF SERVICES.

6.1           Customer acknowledges and agrees that the license of any Software
to Customer hereunder is a limited right to use such Software and does not
constitute a sale of such software to Customer. Customer has no ownership, right
or title in or to any Services, and may not remove identifying marks from the
Services or subject same to any lien or encumbrance.

6.2           All right, title and interest in and to all third party software
or any other proprietary software provided to Customer by Galileo, and to all
modifications or enhancements to said software, associated documentation, and
other work product of Galileo or a third party provided to Customer in
connection with the Services provided hereunder, including, but not limited to,
any object code, source code, flow charts, documentation and any other materials
developed under this Agreement and any modifications or enhancements thereto and
all applicable patents, copyrights, trademarks and trade

4


--------------------------------------------------------------------------------




 

secrets and other Intellectual property rights including translations,
compilations, partial copies with modifications and derivative works are and
shall remain the sole and exclusive property of Galileo or the third party
software manufacturer. Customer shall not assign, sublicense, transfer, pledge,
lease, rent or share rights under any license agreement provided hereunder,
unless expressly permitted under such license agreement. Customer shall maintain
the software licensed hereunder in confidence, take reasonable steps to prevent
unauthorized copying or disclosing, and treat the software licensed hereunder as
confidential information of Galileo.

 

6.3           Customer will utilize the Services strictly in accordance with the
Documentation. Prohibited uses include, but are not limited to, making
speculative, duplicative or fictitious bookings, and any other use which is not
in accordance with the provisions of this Agreement and the Documentation.
Customer will limit access to the Services to its employees, agents and
contractors having a need for such access (each an “Authorized User”) and may
not disclose or make the Services, including System displays, available to any
other third party, or train any other third party in the operation of the
Services. Customer is responsible for ensuring that the Authorized Users adhere
to all terms of this Agreement and shall be liable to Galileo in the event that
an Authorized User violates any term of the Agreement. Galileo or its agent
shall have the right, upon Customer’s approval, which approval shall not be
unreasonably withheld, to enter upon any Location during normal business hours
for the purpose of (i) monitoring, inspecting, or repairing the Hardware; (ii)
monitoring the users’ operation of the Services; and (iii) removing the
Services, at Customer’s expense, upon expiration or any termination of this
Agreement.

 

6.4           Customer may not copy, reproduce or duplicate the Software or
Documentation or any portion thereof, except to the extent reasonably necessary
for backup purposes. Customer may not modify, alter, disassemble, reverse
assemble, reverse compile, or reverse engineer the Software or any portion
thereof. The Software is the proprietary information and trade secret of Galileo
or its licensors. All Licenses for Software terminate upon expiration or any
termination of the Agreement.

 

6.5           Galileo may enhance, modify or replace (collectively “Update”) any
of the Services at any time. If Customer elects to use an Update, such use shall
constitute its agreement to abide by the terms and conditions pertaining to such
use as established by Galileo. Customer acknowledges that there may be instances
where Customer is required by Galileo to use an Update; provided however, in
such event, Galileo agrees that there shall be no additional charge to Customer
for its use of such Update. Customer acknowledges that during the term of this
Agreement the functionality of selling cruises via LeisureShopper and Galileo
e-Cruise may be moved entirely to the Galileo Cruise product.

 

6.6           Customer shall install up-to-date computer virus detection
software on all Galileo-provided and Customer-provided hardware, and maintain
such virus detection software, at its expense.

 

7.             PRODUCTS NOT PROVIDED BY GALILEO. Galileo has no liability
whatsoever with respect to any product that is not provided by Galileo and in
used by Customer in conjunction with the Services (“Third Party Product”).
Customer shall indemnify and hold harmless Galileo for all liabilities, costs
and expenses resulting from or related to a Third Party Product if Customer’s
use of a Third Party Product adversely affects the use of a System by other
customers of Galileo, then Galileo may require that Customer discontinue its use
of such Third Party Product until it can demonstrate that it has resolved the
adverse effect. Furthermore, Galileo shall have no liability to Customer
whatsoever if Customer’s use of a Third Party Product proximately causes the
failure of performance under Section &2(a)(iii) below. NOTWITHSTANDING ANYTHING
IN THIS AGREEMENT TO THE CONTRARY, GALILEO MAKES NO WARRANTY WHATSOEVER WITH
RESPECT TO THIRD PARTY PRODUCTS.

 

8.             REPRESENTATIONS AND WARRANTIES.

 

8.1           Mutual Representations and Warranties. Each Party hereby
represents and warrants as follows:

 

(a)           It is duly organized and validly existing under the laws of the
place of its establishment and has full power and authority to enter into this
Agreement and to carry out the provisions hereof.

 

(b)           It is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder.

 

(c)           This Agreement is a legal and valid obligation binding upon it and
enforceable according to its terms. The execution, delivery and performance of
this Agreement does not conflict with any agreement, instrument, or
understanding,

5


--------------------------------------------------------------------------------




 

oral or written, to which it is a party or by which it may be bound, nor violate
any law or regulation of any court, governmental body, or administrative or
other agency having jurisdiction over it.

 

8.2           Additional Representations and Warranties of Galileo.

 

(a)                                  Galileo represents and warrants
that:  (i) it is the sole owner of, or otherwise has sufficient rights to, the
Software; (ii) it has the right to provide the Services to Customer; and
(iii) it shall use commercially reasonable efforts to maintain the availability
of the Systems.

 

(b)                                 The warranty set forth in
Section 8.2(a) shall be pull and void to the extant Customer (i) fails to use
the Services in accordance with the Documentation and this Agreement; (ii) fails
to use required Updates; (iii) make any change to the Services not authorized by
Galileo; or (iv) uses a Third Party Product not authorized by Galileo.

 

(c)                                  THE WARRANTIES SET FORTH IN THIS SECTION 8
ARE THE ONLY WARRANTIES MADE BY GALILEO UNDER THIS AGREEMENT IN CONNECTION WITH
THE SERVICES TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, GALILEO
EXPRESSLY DISCLAIMS, AND CUSTOMER HEREBY EXPRESSLY WAIVES, ALL OTHER WARRANTIES
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE OR USE, GALILEO DOES NOT WARRANT THAT THE SERVICES WILL MEET
CUSTOMER’S REQUIREMENTS OR WILL BE UNINTERRUPTED OR ERROR-FREE, OR THAT ERRORS
WILL BE CORRECTED, GALILEO’S LIMITED WARRANTIES ARE IN LIEU OR ALL LIABILITIES
OR OBLIGATIONS OF GALILEO FOR DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE
SERVICES PROVIDED UNDER THIS AGREEMENT.

 

(d)                                 Subject to Section 8.2(b) above, in the
event of a claim by a third party against customer due solely to an alleged
breach of a warranty set forth in Section 8.2(a)(i) or 8.2(a)(ii), Galileo will
indemnify, defend and hold harmless Customer against such claim; provided that
(a) Customer notifies Galileo of such claim within 30 days after it becomes
aware the claim; (b) Galileo controls the defense and settlement of such claim;
and (c) Customer cooperates in Galileo’s defense of the claim. Furthermore, if
Galileo is found to be in breach of a warranty set forth in Section 8.2(a),
Galileo shall, at its option and expense, modify or replace the component of the
Services causing the breach or, in the case of a breach of Section 8.2(a)(i) or
8.2(a)(ii), may instead obtain for Customer the right to continue to use such
component of the Services.

 

(e)                                  The remedies available under this Section 8
are exclusive of any other remedy provided for in this Agreement or any other
remedy, now or hereafter existing at law, in equity, by statute or otherwise for
breach of Section 8.2 (a).

 

8.3                                 Additional Representations and Warranties of
Customer. Customer represents and warrants to Galileo as follows:

 

(a)                                  Each Location is owned or controlled by it
and that it has the authority to enter into this Agreement on behalf of each
such Location; and

 

(b)                                 No written or oral representation or
warranty made or information furnished by it to Galileo contains any untrue
statement or omission of material fact.

 

9.             TERM; TERMINATION.

 

9.l                                    This Agreement will commence on June 1,
2005 (the “Contract Effective Date”) and will expire on May 31, 2010.

 

9.2                                 Termination by Galileo. Galileo shall have
the right to terminate this Agreement by providing to Customer a written “Notice
of Termination for Default” in the event of, and specifying one or more of, the
following causes or circumstances:

6


--------------------------------------------------------------------------------




 

(a)                                  If Customer fails to cure a breach of any
material provision of this Agreement within thirty (30) days of notice of the
breach from Galileo, except in any instance where a cure is impossible, or in
connection with Section 9.2(d) below, in which case Galileo may terminate the
Agreement immediately;

 

(b)                                 In the event Customer terminates or suspends
its business;

 

(c)                                  In the event that Customer avails itself of
or becomes subject to any bankruptcy proceeding relating to insolvency or the
protection of creditors, and such proceeding is not dismissed within ninety (90)
days from its commencement; or

 

(d)                                 In the event Customer is in breach of the
confidentiality obligations under this Agreement.

 

9.3                                 Termination by Customer. Customer shall have
the right to terminate this Agreement by providing to Galileo a written “Notice
of Termination for Default” in the event of, and specifying one or more of, the
following causes or circumstances;

 

(a)                                  If Galileo fails to cure a breach of any
material provision of this Agreement within thirty (30) days of notice of the
breach from Customer, except in any instance where a cure is impossible, or in
connection with Section 9.3(d) below, in which case Customer may terminate the
Agreement immediately;

 

(b)                                 In the event Galileo terminates or suspends
its business;

 

(c)                                  In the event that Galileo avails itself of
or becomes subject to any bankruptcy proceeding relating to insolvency or the
protection of creditors, and such proceeding is not dismissed within ninety (90)
days from its commencement; or

 

(d)                                 In the event Galileo is in breach of the
confidentiality obligations, under this Agreement.

 

10.                               FORCE MAJEURE.  Neither party shall be liable
to the other party for nonperformance of this Agreement if the nonperformance is
caused by events or conditions beyond that party’s control and that party gives
prompt notice under Section 14.1 and makes all reasonable efforts to perform.

 

11.                               CONFIDENTIALITY.  Neither party shall disclose
the trade secrets and proprietary and confidential information of the other
party, including, but not limited to, the provisions of this Agreement, except
Galileo may share Customer’s trade secrets and proprietary and confidential
information and the terms of this Agreement as necessary to its subsidiaries and
affiliates providing Services hereunder, and either party may share the terms of
this Agreement with its accountant and attorney strictly on a need-to-know
basis. Neither party shall use the product names or logos of the other party in
brochures, proposals, contracts or other publicly disseminated materials without
first securing the other party’s written approval. Galileo shall not use the
data entered into a System to influence any passenger’s choice of travel vendor
or travel agency or to cause Customer’s customers to deal directly with Galileo,
a travel vendor or another travel agency.

 

12.                               INDEMNIFICATION.

 

12.1                           Each party (“Indemnitor”) shall indemnify and
hold harmless the other party, its parents, subsidiaries, affiliates, officers,
directors, employees, agents, successors and assigns (each an “Indemnitee),
against and from third party liabilities, including reasonable attorneys’ fees,
costs and expenses incident thereto, which may be incurred by an Indemnitee
solely by reason of any injuries or deaths of persons, or the loss of, damage
to, or destruction of property, arising out of or in connection with any act,
failure to act; error or omission of the indemnitor, its officers, directors,
employees, agents or subcontractors in the performance or failure of performance
of its obligations under this Agreement.

 

12.2                           Customer shall indemnify and hold harmless
Galileo, its parents, subsidiaries, affiliates, officers, directors, employees,
agents, successors and assigns, against and from any and all third party
liabilities, including reasonable attorneys’ fees, costs and expenses incident
thereto, which may be incurred by Galileo solely as a result of Customer’s use
of the Services, including, without limitation, fraudulent bookings, unintended
errors, or incorrect information.

7


--------------------------------------------------------------------------------




 

13.          LIMITATION OF LIABILITY.  IN NO EVENT SHALL GALILEO BE LIABLE TO
CUSTOMER, ITS

EMPLOYEES, AGENTS OR ANY OTHER PERSONS FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL,

SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES, INCLUDING WITHOUT LIMITATION
LOSS OF

USE, LOSS OF OR DAMAGE TO RECORDS OR DATA, COST OF PROCUREMENT OF SUBSTITUTE
GOODS,

SERVICES OR TECHNOLOGY, REVENUE AND/OR PROFITS, SUSTAINED OR INCURRED REGARDLESS
OF

THE FORM OF ACTION, WHETHER IN CONTRACT, TORT OR OTHERWISE, INCLUDING WITHOUT

LIMITATION NEGLIGENCE, STRICT LIABILITY, INDEMNITY OR OTHERWISE, AND WHETHER OR
NOT

SUCH DAMAGES WERE FORESEEN OR UNFORESEEN AND REGARDLESS OF WHETHER GALILEO HAD

RECEIVED NOTICE OR HAD BEEN ADVISED, OR KNEW OR SHOULD HAVE KNOWN, OF THE
POSSIBILITY

OF SUCH DAMAGES OR LOSSES. IN NO EVENT SHALL GALILEO BE LIABLE FOR ANY CLAIM
THAT

AROSE MORE THAN ONE (1) YEAR PRIOR TO THE INSTITUTION OF SUIT THEREON.

 

14.          MISCELLANEOUS.

 

14.1         Notices.  All notices and requests in connection with this
Agreement shall be given or made to the respective parties in writing and shall
be deemed to be given as of the day they are received either by messenger or
delivery service, or when deposited in the U.S. mails, postage prepaid,
certified or registered, return receipt requested or by signed facsimile
transmission with proof of transmission, and addressed as follows:

 

Galileo:                                                    Galileo
International
7 Sylvan Way
Parsippany, New Jersey 07054 U.S.A.



ATTN: Legal Department – Contract Notices

 

Fax (973) 496-6160

 

Customer:                                          Internet Travel Technology,
Inc.
One Harbor Drive, Floor 3
Sausalito, California 94965

 

Fax: (415) 289-4298

 

Notice also may be delivered as indicated above to such other address as a party
hereto designates in writing to the other party.

 

14.2         Billing Contact.  For purposes of billing, all invoices to Customer
should be directed to Customer’s billing contact specified in the Customer
Profile attached hereto.

 

14.3         Entire Agreement: Interpretation.  This Agreement is the complete
and exclusive statement of the agreement between the parties, which supersedes
and merges all prior proposals, understandings and all other agreements, oral
and written, between the parties relating to such subject matter which may have
been agreed or discussed by the parties prior to execution of this Agreement,
excluding amounts due Galileo which may have accrued under a prior agreement.
This Agreement may not be modified or altered except by a written instrument
duly executed by authorized representatives of each of the parties hereto.
Unless expressly provided otherwise, in the event of any conflict or difference
between this Agreement and any schedule attached hereto and incorporated herein,
the terms and conditions of the applicable schedule shall prevail.

 

14.4         Assignment.  Customer may not assign, without the express prior
written consent of Galileo, its rights, duties or obligations under this
Agreement to any person or entity, in whole or in part. Customer agrees that
Galileo shall have the right to assign its rights, duties or obligations under
this Agreement to any person or entity, in whole or in part, as long as the
assignee is capable of adequately performing the rights and duties so assigned,
as provided for herein.

 

14.5         No Waiver.  No delay or failure of either party in exercising any
rights hereunder, and no partial or single exercise thereof, shall be deemed to
constitute a waiver of such rights or any other rights hereunder.

8


--------------------------------------------------------------------------------




 

14.6         Enforceability.  If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby and shall continue in full force and effect. To the extent that
any provision hereof is deemed to be unenforceable under applicable law, it
shall be replaced by an enforceable provision to the same or nearest possible
equivalent effect.

 

14.7         Captions.  The captions herein are for convenience of reference
only and shall not limit, extend or otherwise affect the meaning hereof.

 

14.8         Governing Law.  This Agreement and performance hereunder shall be
governed by and construed in accordance with the laws of the State of New York,
except for its conflict of law principles. The parties hereby consent to
jurisdiction and venue in the federal or state courts located in New York
County, New York. It is expressly agreed by the parties hereto that this
Agreement shall not be governed by the provisions of the Convention on
International Sale of Goods. In any action to enforce any right or remedy under
this Agreement or to interpret any provision of this Agreement, the prevailing
party shall be entitled to recover its reasonable attorneys’ fees, costs and
other expenses.

 

14.9         Sections 6, 7, 8, 9, 11, 12, 13 and 14 and Sections 4 and 6 of
Schedule 2.1 shall survive the termination or expiration of this Agreement or
such Schedules, as applicable.

 

 

 

By signing below the parties acknowledge their acceptance of the terms and
conditions of this Agreement and its attachments.

 

GALILEO INTERNATIONAL, L.L.C.

GALILEO NEDERLAND BV

 

 

By:

 /s/ Elizabeth Carisone

 

By:

 /s/ Philip [ILLEGIBLE]

 

 

 

Name:

Elizabeth Carisone

 

Name:

Philip [ILLEGIBLE]

 

 

 

Title:

VP Finance

 

Title:

GVP Finance

 

 

 

Date:

06/23/05

 

Date:

14/6/01

 

 

INTERNET TRAVEL TECHNOLOGY, INC.

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Name:

[ILLEGIBLE]

 

 

 

 

Title:

CEO

 

 

 

 

Date:

06/06/05

 

 

 

 

9


--------------------------------------------------------------------------------


 

Schedule 2.1

CRS SERVICES

1.             DEFINITIONS:

In addition to the terms defined elsewhere in this Agreement, the following
capitalized terms, when used herein, shall have the following meanings:

“Services Summary” means the attachment hereto that identifies the CRS Services
to be provided by Galileo to Customer in accordance with the terms of the
Agreement and this Schedule.

“Transaction” means a message accessing a System that is transmitted by
Customer.

2.             ADDITIONAL SERVICES:

At Customer’s request and upon Galileo’s approval, Galileo may provide
additional Services.  Additional Services are set forth in the Additional
Services Attachment(s) by country, if applicable.

3.             PRODUCT-SPECIFIC PROVISIONS:

The following provisions shall apply when Customer elects to license the product
specified or operate in the manner specified.

A.   Customer-Provided Communications Access.  If Customer elects to access a
System via its own internet communications method (“User Access”), such as DSL,
dial-up phone line, ISDN or cable access, then Customer is responsible for
obtaining, installing, supporting, and maintaining all components of the User
Access and paying all charges assessed by the communications provider. Customer
acknowledges that, in order to minimize unauthorized access to the System and
the data contained therein, Galileo recommends that Customer establish a
firewall, in which case Customer shall configure such firewall in accordance
with documentation supplied by Galileo at Customer’s request. Customer further
acknowledges that accessibility and response times may vary, depending upon the
capacity and connectivity of its selected communications provider. Galileo shall
license to Customer the appropriate Software for each Location, but shall have
no responsibility whatsoever with respect to the User Access, including, but not
limited to, the performance or reliability of the User Access.

B.   Customer-Provided Equipment.   If Customer elects to install and use its
own hardware and local area network (LAN) operating environment to access a
System, then the following shall apply:

(i)                Customer may copy the applicable Software for its internal
use only and may install it on an unlimited number of Customer workstations. 
The number of users who may concurrently access the System at a Location is
equal to the number of global terminal identifiers (“GTID’s”) licensed by
Customer from Galileo for that Location, as set forth on the Services Summary.

(ii)             Customer is responsible for obtaining, implementing,
installing, supporting, and maintaining the LAN, the LAN operating system, the
workstation operating system, and all hardware and other software required to
utilize the CRS Services, but which is not provided by Galileo, and for all
expenses related thereto.  At Customer’s request and upon Galileo’s approval,
support services for the foregoing may be available from Galileo, at Customer’s
expense.

C.   Remote Users.   If Customer elects to allow employees or clients (“Remote
Users”) to access a System from a remote location via User Access, as defined in
Section 3.A above, then, in addition to the terms set forth in Section 3.A, the
following shall apply.


--------------------------------------------------------------------------------




 

(i)                Customer must ensure that each Remote User secures the
appropriate hardware and software necessary to access the System in accordance
with the Documentation.

(ii)             Customer is responsible for (a) installing the applicable
Software; (b) training each of its Remote Users; and (c) ensuring that all
Remote Users have adequate expertise in all areas of the System functionality
necessary to utilize the Software.  In addition, Customer must obtain, install
and configure its selected browsing and e-mail packages.  Galileo will not
provide Remote Users any training or support.

(iii)          Galileo reserves the right to discontinue Remote Users’ access to
the System upon 30 days’ prior written notice to Customer.

D.   Second PVC.   If Customer desires a second PVC (permanent virtual circuit)
for non-System transactions, including, but not limited to, Internet access and
email (collectively, “value-added services” or “VAS”) transactions, then the
following shall apply.

(i)                Customer is responsible for acquiring the software and other
products required to meet Customer’s needs for VAS functionality and for all
expenses related thereto.

(ii)             Customer expressly acknowledges that Galileo’s support
responsibility is limited to the communications line.  Galileo has no liability
whatsoever with respect to Customer’s use of VAS, including, but not limited to,
access to the Internet, email functionality, other software used by Customer,
and computer viruses.

(iii)          Customer shall advise Galileo of the committed information rate
(CIR) it desires.  If, due to increased usage or other reasons, Customer elects
to increase the CIR, Galileo will provide such increased CIR subject to
Customer’s agreement to the applicable increase in charges.

E.    Selective Access/Global Access.   Galileo will license to Customer
Selective Access and, if desired, Global Access, whereby Customer may authorize
another Galileo Customer to access the client records entered into the System by
Customer; provided, however, Galileo shall have no responsibility or liability
whatsoever with respect to such authorization or access.

4.             RISK OF LOSS:

Customer accepts full responsibility for loss of or damage to the Hardware and,
in the event of any such loss or damage, Customer must pay Galileo the insurance
value therefor, as specified on the Services Summary.

5.             HARDWARE SERVICES:

Galileo will provide repair and maintenance services for the Hardware.  Customer
is prohibited from performing repair and maintenance on the Hardware itself or
through a third party.  Customer may not install third-party devices within the
Hardware.  Customer shall be responsible for all costs and expenses of repair
required for any reason other than ordinary, authorized use.  Customer may not
disconnect the CRS Services without Galileo’s prior consent.

6.             TERM; TERMINATION:

6.1 The term of this Agreement for Locations added to this Agreement subsequent
to the Contract Effective Date, with Galileo’s consent, will commence on the
first day of the month in which the Services are installed and shall expire 60
months thereafter; provided, however, the term for Locations added within the
first 36 months of this Agreement will expire May 31, 2010.  The term of this
Agreement for Services added to existing Locations will commence on the first
day of the month in which the Services are installed and will expire
concurrently with the term for the Location at which they are added.

6.2 If Customer is in breach of any of its material obligations under the
Agreement and/or this Schedule, then, without prejudice to any other rights or
remedies of Galileo, all or any of Customer’s rights under

2


--------------------------------------------------------------------------------




this Agreement in connection with the CRS Services may, at the option of
Galileo, be terminated, reduced or restricted.

6.3 If Galileo terminates the Agreement pursuant to Section 9.2, or if Customer
terminates the Agreement other than pursuant to Section 9.3, then Customer shall
pay to Galileo liquidated damages as follows: (i) the remainder, if any, of the
Shortfall Segment Goal minus total Segments made by Customer within the
Territory during the term of the Agreement, with the result thereof multiplied
by the Shortfall Fee; plus (ii) 80% of the product of the total amount of
Variable Charges billed during the month preceding termination multiplied by the
number of months remaining under the term of this Agreement; plus (iii)
reimbursement of all amounts waived or discounted by Galileo prior to the
termination; plus (iv) Galileo’s then-current Deinstallation Charge for removal
of Services; plus (v) all past due amounts which have accrued under this
Agreement.

3


--------------------------------------------------------------------------------


ADDITIONAL SERVICES ATTACHMENT – U.S.

This Additional Services Attachment (U.S.) sets forth various charges (“Variable
Charges”) that may apply to Customer based on its use of the System, products,
features and services, requested projects, and various other items
(collectively, “Additional Items”).  These Variable Charges are assessed
monthly, unless otherwise specified.  New or revised Additional Items may be
offered to Customer from time to time.  Customer’s use of or request for an
Additional Item will constitute its agreement to pay the associated Variable
Charges and to follow the procedural guidelines established by Galileo.  Galileo
may discontinue its provision of any Additional Item upon written notice to
Customer.  For purposes of this Attachment, the term “pseudo” means the unique
alpha/numeric designator(s) assigned by Galileo for a Location.

TICKETING TRANSMISSIONS (AGENCY)*

 

$

0.30 each

 

 

 

 

 

(home office location and branches)

 

 

 

 

 

 

 

TICKETING TRANSMISSIONS (STP)* (satellite ticket printer locations)

 

$

0.30 each

 

--------------------------------------------------------------------------------

 

 

 

 

*On a monthly basis, per Location, Galileo will calculate the total number of
transmissions resulting in each of the following: tickets (including
electronically transmitted tickets or entitlements), boarding passes,
itineraries, invoices (including those utilizing the Ticket Invoice Numbering
System “TINS”), and machinable interface records. The greatest quantity of
transmissions for one of these items will be assessed the $0.30 each charge.

 

 

 

 

 

 

 

PRO-FILESTM - 50 per pseudo per month at no charge; thereafter:

 

$

0.0336 each

 

 

 

 

 

PREVIEW PLUSTM

 

 

 

Demand Mode

 

$

10.00 per request

 

Quick Return Mode

 

$

6.00 per request

 

Batch Mode

 

n/c              

 

 

 

 

 

PRINT QUEUE

 

$

5.00 per request

 

 

 

 

 

GROUPMANAGERTM TICKET SUMMARY REPORT

 

$

50.00 per pseudo

 

 

 

 

 

PAST DATE QUICKTM (maximum $60.00 per month, per pseudo)

 

$

10.00 per record

 

 

 

 

 

SELECTIVE ACCESSTM

 

 

 

One-Time Fee

 

$

200.00

 

Customized Permission Record

 

$

1.00 each

 

 

 

 

 

GLOBAL ACCESSTM

 

$

n/c              

 

 

 

 

 

VIEWPOINTTM MAPPING

 

 

 

One-Time Fee

 

$

595.00 per Location

 

Monthly Fee

 

$

17.00 per Location

 

 

 

 

 

TELECHECK

 

 

 

 


--------------------------------------------------------------------------------